J-S67019-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

VICTOR BORGES-RIVERA

                            Appellant                  No. 458 MDA 2015


           Appeal from the Judgment of Sentence February 13, 2015
                In the Court of Common Pleas of Berks County
             Criminal Division at No(s): CP-06-CR-0001128-2013


BEFORE: BOWES, J., PANELLA, J., and PLATT, J.*

MEMORANDUM BY PANELLA, J.                           FILED JANUARY 05, 2016

        Appellant, Victor     Borges-Rivera, appeals from the      judgment of

sentence entered on February 13, 2015, in the Court of Common Pleas of

Berks County, following his open guilty plea to third degree murder1 and

criminal conspiracy.2 Additionally, Appellant’s court-appointed counsel, Abby

L. Rigdon, Esquire, has filed an application to withdraw as counsel pursuant

to Anders v. California, 386 U.S. 738 (1967), and Commonwealth v.

Santiago, 978 A.2d 349 (Pa. 2009). After careful review, we affirm

Appellant’s judgment of sentence and grant counsel’s petition to withdraw.

        The trial court aptly summarized the history of this case as follows.

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    18 Pa.C.S.A. § 2502(c).
2
    18 Pa.C.S.A. § 903(c).
J-S67019-15


            On September 23, 2012, at approximately 2:00 a.m.,
      [Appellant] was on the 200 block of Wood Street, Reading, Berks
      County, Pennsylvania with Miguel Rosario-Ramos and Jose
      Rivera-Aquirre (hereinafter, co-defendants).    The three men
      encountered Luis Salas-Ramos (hereinafter, victim). The three
      agreed to and did assault the victim. They then put the victim
      into the back of a vehicle belonging to Jose Rivera-Aquirre and
      drove to a location where the victim was shot several times. The
      victim died as a result of his gunshot wounds. None of the three
      co-defendants admitted to being the shooter.

            Consequently, all three co-defendants were charged with
      Murder of the First Degree, Murder of the Second Degree,
      Murder of the Third Degree, two counts of Aggravated Assault,
      Kidnapping, Unlawful Restraint, False Imprisonment, Conspiracy
      to commit the aforementioned charges, and Possessing
      Instruments of Crime.      On February 13, 2015, [Appellant]
      entered a plea to Counts 5 and 6, Murder of the Third Degree
      and Conspiracy to Commit Murder of the Third degree. The plea
      was open as to the sentence. All three co-defendants accepted
      the same plea.

Trial Court Opinion, 4/13/15 at 1-2.

      Although Appellant requested a ten to twenty year sentence, the trial

court determined there were no mitigating factors and instead imposed a

standard range twenty to forty year sentence. Appellant subsequently filed

a post-sentence motion to withdraw his guilty plea, which the trial court

denied. This timely appeal followed.

      As noted, Attorney Rigdon has requested to withdraw and has

submitted an Anders brief in support thereof contending that Appellant’s

appeal is frivolous.   The Pennsylvania Supreme Court has articulated the

procedure to be followed when court-appointed counsel seeks to withdraw

from representing an appellant on direct appeal.




                                       -2-
J-S67019-15


          [I]n the Anders brief that accompanies court-appointed
          counsel’s petition to withdraw, counsel must: (1) provide a
          summary of the procedural history and facts, with citations
          to the record; (2) refer to anything in the record that
          counsel arguably believes supports the appeal; (3) set
          forth counsel’s conclusion that the appeal is frivolous; and
          (4) state counsel’s reasons for concluding that the appeal
          is frivolous. Counsel should articulate the relevant facts of
          record, controlling case law, and/or statutes on point that
          have led to the conclusion that the appeal is frivolous.

Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009).

       We note that Attorney Rigdon has substantially complied 3 with all of

the requirements of Anders as articulated in Santiago.              Additionally,

Attorney Rigdon confirms that she sent a copy of the Anders brief as well as

a letter explaining to Appellant that he has the right to proceed pro se or the

right to retain new counsel.        A copy of the letter is properly appended to

Attorney Rigdon’s petition.        See Commonwealth v. Millisock, 873 A.2d

748, 749 (Pa. Super. 2005).



____________________________________________


3
  Attorney Rigdon does not state her reasons for concluding that the appeal
is frivolous. Although counsel determines that there are no issues of
arguable merit, she explains in the Anders brief that she “regretfully does
not offer any argument in support of these issues, but instead sets forth the
issues for the Court to determine whether any meritorious grounds for
appeal exist….” Anders Brief at 10. This statement patently fails to
conform with the requirement that counsel seeking permission to withdraw
must “articulate the relevant facts of record, controlling case law, and/or
statutes on point that have led to the conclusion that the appeal is
frivolous.” Santiago, 978 A.2d at 361. But for the sake of judicial
economy, we will proceed to address the issues set forth in the Anders
brief. We remind Attorney Rigdon to more stringently comply with the
requirements for withdrawal as set forth in Santiago in the future.



                                           -3-
J-S67019-15



       We now proceed to examine the issues counsel set forth in the Anders

brief.4

       A. Was the sentence imposed in this matter excessive and an
          abuse of discretion which did not take into account the
          mitigating circumstances regarding the defendant as the
          judge determined there were no mitigating circumstances
          despite evidence of his lack of prior record, his remorse, the
          fact that he took responsibility, and was based merely on the
          nature of the offense without regard to the rehabilitative
          needs of the defendant?

       B. Did the trial court err in denying the post sentence motion to
          withdraw the guilty plea?

Anders Brief at 6.

       Appellant’s first issue raised on appeal challenges the discretionary

aspects of his sentence.         A challenge to the discretionary aspects of a

sentence must be considered a petition for permission to appeal, as the right

to pursue such a claim is not absolute.” Commonwealth v. McAfee, 849

A.2d 270, 274 (Pa. Super. 2004) (citation omitted). When challenging the

discretionary aspects of the sentence imposed, an appellant must present a

substantial question as to the inappropriateness of the sentence.          See

Commonwealth v. Tirado, 870 A.2d 362, 365 (Pa. Super. 2005).               “Two

requirements must be met before we will review this challenge on its

merits.” McAfee, 849 A.2d at 274. “First, an appellant must set forth in his

brief a concise statement of the reasons relied upon for allowance of appeal

____________________________________________


4
  Appellant has not filed a response to Attorney Rigdon’s petition to
withdraw.



                                           -4-
J-S67019-15



with respect to the discretionary aspects of a sentence.” Id. “Second, the

appellant must show that there is a substantial question that the sentence

imposed is not appropriate under the Sentencing Code.” Id. That is, “the

sentence violates either a specific provision of the sentencing scheme set

forth in the Sentencing Code or a particular fundamental norm underlying

the sentencing process.”    Tirado, 870 A.2d at 365.          We examine an

appellant’s Rule 2119(f) statement to determine whether a substantial

question exists. See id. “Our inquiry must focus on the reasons for which

the appeal is sought, in contrast to the facts underlying the appeal, which

are necessary only to decide the appeal on the merits.” Id.

     In the present case, Appellant’s Anders brief contains the requisite

Rule 2119(f) concise statement, and, as such, is in technical compliance with

the requirements to challenge the discretionary aspects of a sentence.

Initially, we note that although Appellant argues in his Rule 2119(f)

statement that his sentence was “manifestly excessive in that it is grossly

disproportionate to the crime,” Anders Brief at 8, Appellant argues in his

Statement of the Questions Involved and in the argument section of his

Anders brief that the trial court “did not take into account the mitigating

circumstances regarding the defendant.”   Anders Brief at 6, 11.

     Appellant’s claim that his sentence was excessive because the trial

court failed to consider mitigating factors, which were of record, does not

raise a substantial question for our review.      See Commonwealth v.

Dodge, 77 A.3d 1263, 1272 n.8 (Pa. Super. 2013), appeal denied, 91 A.3d

                                    -5-
J-S67019-15



161 (Pa. 2014) (“Careful litigants should note that arguments that the

sentencing court failed to consider the factors proffered in 42 Pa.C.S. § 9721

does present a substantial question whereas a statement that the court

failed to consider facts of record, though necessarily encompassing the

factors of § 9721, has been rejected.”).

      To the extent Appellant argues that the trial court imposed an

excessive and unreasonable sentence, without indicating which section of

the sentencing code the trial court is alleged to have violated, this similarly

fails to raise a substantial question.     See Commonwealth v. Fisher, 47

A.3d 155, 159 (Pa. Super. 2012), appeal denied, 62 A.3d 378 (Pa. 2013)

(“[A] bald assertion that a sentence is excessive does not by itself raise a

substantial question justifying this Court's review of the merits of the

underlying claim.”); Commonwealth v. Bromley, 862 A.2d 598, 604 (Pa.

Super. 2004) (defendant did not raise substantial question by merely

asserting sentence was excessive when he failed to reference any section of

Sentencing Code potentially violated by sentence).

      Counsel acknowledges in the Anders brief that the trial court imposed

a standard range sentence. See Anders Brief at 12. “[W]here a sentence

is within the standard range of the guidelines, Pennsylvania law views the

sentence as appropriate under the Sentencing Code.” Commonwealth v.

Moury, 992 A.2d 162, 171 (Pa. Super. 2010) (internal citations omitted).

Moreover, where, as here, the trial court has the benefit of a pre-sentence

investigation report, “we can assume the sentencing court was aware of

                                     -6-
J-S67019-15



relevant information regarding the defendant’s character and weighed those

considerations along with mitigating statutory factors.” Id. at 171 (internal

citations omitted).   Therefore, we find no abuse of discretion in the trial

court’s imposition of sentence.

      Appellant next argues that the trial court erred in denying his post-

sentence motion to withdraw his guilty plea. We note that,

         [p]ost-sentence motions for withdrawal are subject to
         higher scrutiny since courts strive to discourage entry of
         guilty pleas as sentence-testing devices. A defendant
         must demonstrate that manifest injustice would result if
         the court were to deny his post-sentence motion to
         withdraw a guilty plea. Manifest injustice may be
         established if the plea was not tendered knowingly,
         intelligently, and voluntarily. In determining whether a
         plea is valid, the court must examine the totality of
         circumstances surrounding the plea. A deficient plea does
         not per se establish prejudice on the order of manifest
         injustice.

Commonwealth v. Broaden, 980 A.2d 124, 129 (Pa. Super. 2009)

(internal quotes and citations omitted).

            To be valid, a guilty plea must be knowingly, voluntarily
      and intelligently entered. [A] manifest injustice occurs when a
      plea is not tendered knowingly, intelligently, voluntarily, and
      understandingly. The Pennsylvania Rules of Criminal Procedure
      mandate pleas be taken in open court and require the court to
      conduct an on-the-record colloquy to ascertain whether a
      defendant is aware of his rights and the consequences of his
      plea. Under [Pa.R.Crim.P.]Rule 590, the court should confirm,
      inter alia, that a defendant understands: (1) the nature of the
      charges to which he is pleading guilty; (2) the factual basis for
      the plea; (3) he is giving up his right to trial by jury; (4) and the
      presumption of innocence; (5) he is aware of the permissible
      ranges of sentences and fines possible; and (6) the court is not
      bound by the terms of the agreement unless the court accepts


                                      -7-
J-S67019-15


      the plea. The reviewing Court will evaluate the adequacy of the
      plea colloquy and the voluntariness of the resulting plea by
      examining the totality of the circumstances surrounding the
      entry of that plea. Pennsylvania law presumes a defendant who
      entered a guilty plea was aware of what he was doing, and the
      defendant bears the burden of proving otherwise.

Commonwealth v. Prendes, 97 A.3d 337, 352 (Pa. Super. 2014), appeal

denied, 105 A.3d 736 (Pa. 2014) (internal quotes and citations omitted).

      In the Anders brief, Appellant fails to articulate in what manner the

denial of his post-sentence motion to withdraw his guilty plea resulted in

manifest injustice. Appellant merely contends that his plea was not knowing

or voluntary “as he felt threatened and therefore coerced by the possibility

of a potential first degree murder conviction and a sentence of life

imprisonment.”      Anders Brief at 12-13.   We note that “a desire to limit

one’s penalty by pleading guilty is not a ground on which to base a claim of

involuntariness.”   Commonwealth v. Siers, 464 A.2d 1307, 1311 (1983)

(citing Commonwealth v. Bhillips, 380 A.2d 1210 (Pa. 1977)).              That

Appellant voluntarily chose to enter a guilty plea to lesser charges rather

than risk proceeding to trial and risk receiving a greater prison term is not a

factor of coercion.      Likewise, although it is clear that Appellant is

disappointed with the sentence he received following his guilty plea,

“[d]isappointed expectations alone do not vitiate guilty pleas.”    Id. (citing

Commonwealth v. Sanutti, 312 A.2d 42 (Pa. 1973)).            Thus, Appellant’s

arguments fail to establish manifest injustice, and we can find no error in the

trial court’s refusal to grant the post-sentence motion for withdrawal.


                                     -8-
J-S67019-15


      After examining the issue contained in the Anders brief and after

undertaking our independent review of the record, we concur with counsel’s

assessment that the appeal is wholly frivolous.

      Judgment of sentence affirmed. Permission to withdraw as counsel is

granted. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/5/2016




                                      -9-